Exhibit 10.1 Amendment A to Manufacturer Exclusive Distributor Agreement Between Wound Care Innovations, LLC and Academy Medical, LLC Dated June, 2013 Notwithstanding any other provisions in the above titled Agreement, Section 2.B is hereby amended to permit the resale of Products (as defined in Exhibit A of said Agreement) to Opus Health Solutions, Costa Mesa, CA for resale to any sovereign Indian Nation sited in the United States of America. In Witness Whereof, the Parties have executed this Agreement as of the date indicated by the signatures below. Academy Medical, LLC By: /s/ David Spinola Printed: David Spinola Title: Chief Financial Officer Date: 8/7/2013 Wound Care Innovations, LLC By:/s/ Robert H. Lutz, Jr. Printed: Robert H. Lutz, Jr. Title: Chief Executive Officer Date: 8/6/2013
